Citation Nr: 0518151
Decision Date: 07/01/05	Archive Date: 09/19/05

DOCKET NO. 00-18 082                        DATE JUL 01 2005


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio

THE ISSUE

Entitlement to service connection for hypertension.

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1973 to March 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 1999 and February 2000 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The veteran's case was remanded for additional development in September 2003. It is again before the Board for appellate review.

FINDING OF FACT

The veteran's hypertension did not originate in service or within one year of his retirement therefrom; it is not otherwise attributable to the veteran's active military servIce.

CONCLUSION OF LAW

The veteran does not have hypertension that is the result of disease or injury incurred in or aggravated by active military service; the incurrence or aggravation in service of hypertension may not be presumed. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303,3.307,3.309 (2004).

REASONS AND BASES FOR FINDING AND CONCLUSION

1. Background

Service medical records for the veteran's period of service show that at enlistment his blood pressure was recorded as 120/70; he denied any history of high blood pressure. On a periodic examination dated in March 1979 his blood pressure was

- 2 



listed as 120/80; he did not report a history of high blood pressure. During the veteran's twenty years of service he was treated for migraine headaches. Occasionally the veteran's blood pressure levels were elevated when he complained of the headaches. During service, the highest blood pressure readings were recorded as 120/95 in September 1980, 141/76 in April 1988, 145/74 and 142/79 in November 1988, and 153/90 in October 1991. The remainder of the service medical records prior to the veteran's retirement show diastolic blood pressure readings of no higher than 90, and systolic blood pressure readings of no higher than 137. The veteran's separation examination dated in November 1992 indicated that his blood pressure was 112/80; he denied any history of high blood pressure.

The veteran was afforded a: VA examination in December 1998. The examiner related the veteran's history and noted that the veteran first began experiencing migraine headaches while in service in 1976. He reported that the veteran's blood pressure readings were elevated during the times that he experienced migraines. . His blood pressure readings would return to normal after his migraines had been treated. He noted that in 1996, the veteran's physician at VA determined that the veteran's blood pressure readings occasionally remained elevated after his migraines had been treated. In May 1997 the physician diagnosed the veteran with hypertension. The VA examiner diagnosed the veteran with hypertension.

A VA opinion was obtained in January 1999 as to whether the veteran had acquired essential hypertension while in service. The physician reviewed the claims file. The physician noted that while in service, the veteran's blood pressure readings were generally normal during times when he was not being seen for chronic and recurrent headaches. During visits notable for head pain, the blood pressure was noted to be elevated. After service, VA treatment records indicated that the veteran was started on a low dose of blood pressure medication in April 1998. Regarding potential for end organ damage which may be an indication of chronic hypertension, an echocardiogram dated in December 1997 revealed normal sized cardiac chambers and normal cardiac contractility. Blood chemistries obtained in April 1998 revealed normal limits of BUN and creatinine.

- 3 



Based on the veteran's medical history, the physician noted that the veteran was first found to have hypertension based on the clinical judgment of his physician in April 1998. During the 1980s and early 1990s, the veteran's blood pressure was within normal limits except during those times when he was seen for headache symptoms. Consequently, the physician opined that the veteran did not develop or acquire essential hypertension during the time that he was in military service. Based on the evidence of record, the physician determined that the veteran was first diagnosed with hypertension in April 1998. He related that there was no evidence of organ damage related to hypertension.

Outpatient treatment reports from USAF Medical Center Wright-Patterson AFB dated from November 1992 to September 2004 show readings of 117/75 in December 1990, 145/83 in June 1993, 146/96 and 137/91 in August 1993, 118/69 in November 1993, 136/82 in May 1995, 152/80 in March 1997, 133/79 in April 1997, 161/100 in April 1999, 151/95 in November 1999, 147/83 in May 2001. His blood pressure was recorded as 123/76 in October 2002, 165/98 in August 2004, and 155/82 in September 2004.

Also associated with the claims file are VA outpatient treatment reports and surgical reports dated from March 1997 to February 2004. A progress note dated in April 2001 reported the veteran's blood pressure as 128/70. The physician noted that the veteran started having high blood pressure in March 1997 and a prescription was started in April 1998. In December 1998 a chest x-ray was obtained. Frontal and lateral projections were compared to previous studies dated in July 1997 and showed no interval change. The heart and pulmonary vasculature were unremarkable. Moderate fibrosis was noted scattered throughout both lung fields with calcified granulomas. Normal heart shadow and pulmonary vasculature were noted. In April 2000 the veteran's blood pressure reading was 128/75. Pulmonary function testing was performed in April 2000. The examiner's impression was that the veteran had a mild obstructive ventilatory defect. In October 2000 his blood pressure reading was 112/70. In May 2001 a cardiology consult was obtained. The veteran had normal sinus rhythm, left anterior block, left ventricular hypertrophy, and abnormal electrocardiogram (ECG). The examiner noted that compared to a March 2000 ECG, there was no significant change found. The veteran's blood

-4



pressure was recorded as 120/80 in January 1998, 126/72 and 126/84 in February 1998, 142/90, 139/91, 127/71, and 123/84 in April1998, 130/70 in July 1998, 128/70 in April 2001; 136/90 in October 2001, 136/86 in July 2002, 139/70 in February 2003, 140/90 and 139/70 in July 2003,

Associated with the claims file is a letter from a physician at the Dayton VA Medical Center dated in April 2001. The physician reported that the veteran was diagnosed with labile hypertension in March 1997. He was treated with a low sodium diet, exercise, and tobacco cessation, which proved unsuccessful. He was started on a diuretic in April 1998 and his blood pressure was noted to be under control at 120/78.

The veteran was afforded a VA examination in May 2003. A review of the claims file was not accomplished at that time, but the examiner reviewed the file in June 2003 and included a follow-up note. The examiner noted that the veteran did not relate his increased blood pressure levels to his headaches in service. The veteran reported that four or five years after his retirement he had an elevated blood pressure reading. His blood pressure was monitored on a monthly basis for a year and remained moderately elevated. He was then put on hydrochlorothiazide to regulate his blood pressure. The veteran denied being hospitalized for a hypertensive crisis. Blood pressure readings were 150/85, 150/80, and 150/85. The examiner reviewed the results of an ECG performed in February 2003. He reported no left ventricular hypertrophy by voltage criteria. A chest x-ray performed in May 2003 was unremarkable for cardiomegaly, and the x-ray did not show any acute
cardiopulmonary abnormality. The examiner opined that the veteran's hypertension started at least four years after his discharge from the military and that his military service neither caused nor exacerbated his hypertension. He was noted to have essential hypertension. The cause of essential hypertension is unknown but the examiner stated that it was clear that the veteran's hypertension was not caused by his military service because it was diagnosed four years after discharge.

The examiner included a handwritten note after his review of the claims file performed in June 2003. He stated that the veteran had 58 clinic visits while in service between 1975 and 1993 and the veteran had normal blood pressure. The

- 5 



examiner noted that the veteran's headaches were determined to be vascular or tension in terms of etiology. The examiner pointed out that in January 1999, another VA examiner opined that the veteran was first thought to have hypertension in April 1998, which was five years after his discharge from service.

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004). Service incurrence or aggravation of cardiovascular-renal disease, including hypertension, during service may be presumed if manifested to a compensable degree within one year of the veteran's discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

Under 38 C.F.R. § 4.104, Diagnostic Code 7101, a compensable rating is warranted for hypertensive vascular disease (hypertension and isolated systolic hypertension) where the diastolic pressure is predominantly 100 or more, or; where the systolic pressure is predominantly 160 or more, or; where the individual has a history of diastolic pressure which is predominantly 100 or more and requires continuous medication for control. For the purposes of Diagnostic Code 7101, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater. 38 C.F.R. § 4.104, Diagnostic Code 7101 and Note 1 (2004).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310 (2004). The Court of Appeals for Veterans Claims (Court) has held that when aggravation of a veteran's non-service connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service connected to the extent of the aggravation. See Allen v. Brown, 7 Vet. App. 439, 446 (1995).

Although service medical records document the presence of what has been described as occasionally elevated blood pressure readings, the service medical records are negative for any clinical assessment or diagnosis of hypertension. The

- 6 



elevated blood pressure readings were occasionally found in conjunction with the veteran's complaints of migraine headaches. The veteran's entrance examination dated in February 1973, as well as the veteran's separation examination dated in November 1992, document normal blood pressure readings.

Outpatient treatment reports from VA and Wright-Patterson Air Force Base document that the veteran was diagnosed with hypertension no earlier than March 1997 and he was treated with oral medication beginning in April 1998. The first diagnosis of hypertension was four years after the veteran separated from service.

Moreover, the medical opinions of record addressing the etiology of the veteran's hypertension, namely that of the January 1999 and May 2003 examiners, are against the claim of service connection. That examiners concluded that the veteran's hypertension originated four years after service, and concluded that the hypertension was not otherwise related to service. The Board notes that the opinions are supported by service medical records showing that the veteran only occasionally exhibited elevation of his blood pressure, and by post-service medical records, which show that he did not require medication for any blood pressure problems until several years after service. The veteran's headaches were noted to be vascular or tension headaches in terms of their etiology and the veteran's hypertension has not been related to his headaches. In essence, the only evidence suggesting that the veteran's hypertension is related to his period of service consists of the statements of the veteran himself. However; since there is no indication that he is qualified through education, training or experience to offer medical opinions, as a layperson, his statements as to medical diagnosis or causation do not constitute competent medical evidence. Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2004).

In short, there is no competent evidence of hypertension in service or for more than a year after service, and no competent evidence linking the current hypertension to service, or linking his hypertension to his service-connected headaches. Indeed, the medical opinion evidence indicates that headaches have been determined to be completely unrelated to hypertension. Based on this evidence, it is reasonable to conclude that headaches have not caused or made worse the veteran's hypertension.

- 7 



In the absence of competent evidence suggesting that the veteran's hypertension originated in or is related to his period of service or to a service-connected disability, his claim must be denied. The preponderance of the evidence is against the claim.

In reaching the conclusion that service connection is not warranted for hypertension, the Board finds that application of the evidentiary equipoise rule is not warranted because the evidence is not balanced and a reasonable doubt does not exist as to a material issue. See 38 C.F .R. § 3.102 (2002); Gilbert v. Derwinski 1 Vet. App. 49, 54 (1990).

In deciding the issue in this case, the Board has considered the applicability of the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002). The Board has also considered the implementing regulations. 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Under 38 U.S.C.A. § 5103, the Secretary is required to provide certain notices when in receipt of a complete or substantially complete application. The purpose of the notice is to advise the claimant of any information, or any medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim. The Secretary is to advise the claimant of the information and evidence that is to be provided by the claimant and that which is to be provided by the Secretary. 38 U.S.C.A. § 5103(a) (West 2002). In addition, 38 C.F.R. § 3.159(b), details the procedures by which VA will carry out its duty to notify.

The veteran submitted a claim for service connection for hypertension in August 1998. The RO notified the veteran of the evidence/information required to substantiate his claim in March 2001. He was informed of the elements to satisfy in order to establish service connection. He was advised to submit any evidence he had to show that he had a current disability and to identify sources of ' evidence/information that he wanted the RO to obtain on his behalf. The RO wrote to the veteran again in February 2004 and notified him of the evidence/information required to substantiate his claim. He was advised of the evidence the RO had already obtained, and he was advised to submit any other evidence he had to show

- 8 



that he had a current disability and to identify sources of evidence/information that he wanted the RO to obtain on his behalf.

In reviewing the requirements regarding notice found at 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot find any absence of notice in this case. As reviewed above, the veteran has been provided notice regarding the type of evidence needed to substantiate his claim. In summary, the Board finds that no additional notice is required under the provisions of38 U.S.C.A. § 5103 as enacted by the VCAA and 38 C.F.R. § 3.l59(b). See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). (Although the notice required by the VCAA was not provided until after the RO adjudicated the appellant's claim, "the appellant [was J provided the content-complying notice to which he [wasJentitled." Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004). Consequently, the Board does not find that the late notice under the VCAA requires remand to the RO. Nothing about the evidence or any response to the RO' s notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.)

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 38 C.F.R
§ 3.159(c)(1)-(3), the Board notes that the RO has obtained service medical records and VA treatment reports. The veteran was afforded two VA examinations. The veteran has not alleged that there is any outstanding evidence that would support his . contention that service connection should be granted.

The duty to assist claimants under the VCAA is codified under 38 U.S.C.A.
§ 5103A (West 2002) and established by regulation at 38 C.F.R. § 3.159 (c)-(e) (2004). This section of the VCAA and the regulation set forth several duties for the Secretary in those cases where there is outstanding evidence to be obtained and reviewed in association with a claim for benefits.

The Board finds that every effort has been made to seek out evidence helpful to the veteran. This includes specific evidence identified by the veteran and evidence discovered during the course of processing his claim. The Board is not aware of any outstanding evidence and the veteran has not alleged that there is outstanding

- 9 



evidence. Therefore, the Board finds that VA has complied with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

ORDER

Entitlement to service connection for hypertension is denied.

MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

- 10 




